DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 12/28/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                             Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/28/2020.
                                                              Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                            Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (KR 20160083370 A) in view of SHIN et al., hereafter “SHIN” (U.S. Publication No. 2018/0004345 A1) and further in view of Kang et al., hereafter “Kang” (U.S. Publication No. 2011/0164016 A1).
      Regarding claim 1, KIM discloses a pixel array substrate, comprising: 
              an EVDD driving unit (185) outputting an AC driving voltage (a main power supply unit (190) converts the AC power into DC power and outputs the AC power, see Fig. 4 and English text) swinging between a high potential voltage (VDD) and a low potential voltage (GND) according to voltages at a first control node (node between 185 and VDD) and a second control node (node between 185 and GND); and 
              a plurality of sub-pixels (SP) connected to a data line (DL1/DLn) and a gate line (GL1/GLn) to receive the AC driving voltage by sharing an output node of the EVDD driving unit (185) (e.g. Figs. 1-5).
      KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein each of the sub-pixels includes: 
               a light emitting element; 
               a driving element for supplying a current to the light emitting element according to a gate-source voltage; 
              a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element; and 
            a capacitor connected between the gate and a source of the driving element.
     SHIN, however, discloses wherein each of the sub-pixels includes: 
               a light emitting element (OLED); 
              a driving element (DT) for supplying a current to the light emitting element (OLED) according to a gate-source voltage; and 
            a capacitor (Cst) connected between the gate (G) and a source (S) of the driving element (ST) (e.g. Fig. 6).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide each of the sub-pixels includes: a light emitting element;  a driving element for supplying a current to the light emitting element according to a gate-source voltage; and a capacitor connected between the gate and a source of the driving element as taught by SHIN for a purpose of improving the display effect of the pixel array substrate.
      KIM and SHIN discloses the features of the claimed invention as discussed above, but does not disclose a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element.
     Kang, however, discloses a switch element (M2) turned-on according to a scan signal (Sn) and connecting the data line (DL) to a gate of the driving element (M1) (e.g. Fig. 2).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and SHIN to provide a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element as taught by Kang for a purpose of providing a potential difference of the data voltage and a power supply voltage VDD is stored in a capacitor C1 coupled between the gate and a source of the driving transistor M1.
     Regarding claim 11, KIM discloses a display device comprising: 
           a pixel array (SP, see Figs. 1-2B and para [0041] in LEE et al. (U.S. Publication No. 2019/0296099 A1) including a plurality of data lines (DL1-DLn), a plurality of gate lines (GL1-GLm), a plurality of sub- pixels (SP) connected to the data lines (D1-DLn) and the gate lines (GL1-GLm), and an EVDD driving unit (185) that outputs an AC driving voltage (a main power supply unit (190) converts the AC power into DC power and outputs the AC power, see Fig. 4 and English text) swinging between a high potential voltage (VDD) and a low potential voltage (GND) according to voltages of the first control node (node between 185 and VDD) and the second control node (node between 185 and GND); 
          a data driving unit (140) or supplying data voltages to the data lines (DL1-DLn); and 
          a gate driving unit (correspond to scan driver 130) for sequentially supplying scan signals (or gate signals) to the gate lines (GL1-GLm), wherein the sub-pixels (SP) receive the AC driving voltage by sharing an output node of the EVDD driving unit (185) (e.g. Figs. 1-5).
      KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein each of the sub-pixels includes: 
               a light emitting element; 
               a driving element for supplying a current to the light emitting element according to a gate-source voltage; 
              a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element; and 
            a capacitor connected between the gate and a source of the driving element.
     SHIN, however, discloses wherein each of the sub-pixels includes: 
               a light emitting element (OLED); 
              a driving element (DT) for supplying a current to the light emitting element (OLED) according to a gate-source voltage; and 
            a capacitor (Cst) connected between the gate (G) and a source (S) of the driving element (ST) (e.g. Fig. 6).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide each of the sub-pixels includes: a light emitting element;  a driving element for supplying a current to the light emitting element according to a gate-source voltage; and a capacitor connected between the gate and a source of the driving element as taught by SHIN for a purpose of improving the display effect of the pixel array substrate.
      KIM and SHIN discloses the features of the claimed invention as discussed above, but does not disclose a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element.
     Kang, however, discloses a switch element (M2) turned-on according to a scan signal (Sn) and connecting the data line (DL) to a gate of the driving element (M1) (e.g. Fig. 2).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and SHIN to provide a switch element turned-on according to a scan signal and connecting the data line to a gate of the driving element as taught by Kang for a purpose of providing a potential difference of the data voltage and a power supply voltage VDD is stored in a capacitor C1 coupled between the gate and a source of the driving transistor M1.
7.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM and Kang in view of Shim et al., hereafter “Shim” (U.S. Publication No. 2019/0355802 A1).
       Regarding claim 7, Kim and Kang disclose the features of the claimed invention as discussed above, but does not disclose further comprising a branch EVDD line for connecting the output node of the EVDD driving unit to the plurality of sub- pixels.
      Shim, however, discloses further comprising a branch EVDD line (EVDD _blv/EVDD_blh/EVDD_brv/EVDD_brh) for connecting the output node of the EVDD driving unit (EVDD1/EVDD2) to the plurality of sub- pixels (R/G/B) (e.g. Fig. 5 and para [0074]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, SHIN and Kang to provide further comprising a branch EVDD line for connecting the output node of the EVDD driving unit to the plurality of sub- pixels as taught by Shim for a purpose of improving the effect and performance of the display device.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-6, 8-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a first EVDD line extended to a vertical direction and connected to a first input node of the EVDD driving unit; and a second EVDD line extended to a vertical direction and connected to a second input node of the EVDD driving unit, wherein the first and second EVDD lines are parallel to the data line as cited in claim 2 and wherein the branch EVDD line has a length shorter than a horizontal length of the pixel array as cited in claim 8 and wherein the pixel array includes: a first EVDD line extended to a vertical direction and connected to a first input node of the EVDD driving unit; and a second EVDD line extended to a vertical direction and connected to a second input node of the EVDD driving unit, wherein the high potential voltage or the low potential voltage is applied to the first EVDD line, wherein the low potential voltage is applied to the second EVDD line, and wherein the high potential voltage is applied to the first EVDD line in a normal driving mode in which pixel data of an input image is written in the sub-pixels as cited in claim 12 and further comprising a branch EVDD line for connecting the output node of the EVDD driving unit to the plurality of sub-pixels, wherein the data driving unit further includes a plurality of source drive ICs connected to the data lines, and wherein the branch EVDD line has a length equal to or less than the horizontal length of a pixel region driven by one source drive IC as cited in claim 16 and wherein the pixel array further includes first and second control lines for controlling the EVDD driving unit, wherein the EVDD driving unit includes: a first buffer transistor turned-on according to a high voltage at the first control line to charge the output node with the voltage from the first EVDD line, and a second buffer transistor turned-on according to a high voltage at the second control line to connect the second EVDD line to the output node such that the output node is discharged as cited in claim 17 and further comprising an EVDD control unit for controlling voltages of the first and second control nodes as follow: wherein the voltage at the first control node maintains a low voltage and the voltage at the second control node maintains a high voltage higher than the low voltage in a sensing mode in which electrical characteristics of the sub-pixels are sensed, or wherein the voltage at the first control node maintains the high voltage and the voltage at the second control node maintains the low voltage in the sensing mode as cited in claim 20.
        Claims 3-6, 9-10, 13-15 and 18-19 are directly or indirectly depend on claims 2, 9, 12 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892